Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to applicant’s 03/31/2022 amendment/responses in the application of XIA et al. for “METHOD FOR MONITORING DOWNLINK CONTROL CHANNEL AND RELATED APPARATUS” filed 05/15/2020.   The amendments/response to the claims have been entered.   No claims have been canceled.   No claims have been added.  Claims 1-20 are now pending. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over MARINIER et al. (US 2020/0145079 A1), hereinafter MARINIER, in view of TAKEDA et al. (US 2017/0086149 A1), hereinafter TAKEDA.
Regarding claim 1, MARINIER discloses a method for monitoring a downlink control channel (perform by UE for determining at least beam process for decoding control channel, see ¶ 0064), comprising: 
determining, by a terminal device, priority information, wherein the priority information comprises at least one of a control resource set priority, a search space priority, a downlink control information priority, or a downlink control information size priority (a beam process is associated to at least one control channel configuration from which the UE 402 determines resources on which to attempt decoding downlink control information, see ¶ 0065, where the configuration includes at least one of control resource set, deriving for at least one search space, see ¶s 0066-0069; at least one parameter used to determine a subset of possible scheduling units (e.g., slots) in which downlink control information transmitted using the beam process may be present, such as period and offset in units of slot (or mini-slot). In some embodiments, there may be more than one configured such subset, which may be selected based on an activity state or priority associated to the beam process, see ¶ 0070); 
monitoring, by the terminal device, a downlink control channel selected from a plurality of downlink control channel according to the priority information (UE monitoring the physical downlink control channel based on the beam process, see ¶s 0064-0069); and 
obtaining, by the terminal device, downlink control information from the downlink control channel (a beam process is associated to at least one control channel configuration from which the UE 402 determines resources on which to attempt decoding downlink control information, see ¶ 0065). 
MARINIER fails to disclose that the priority information is stored on the terminal and is one of configured based on configuration information sent by a network device or preconfigured by the terminal device according to at least one of a communications protocol or a communications standard. 						
In the same field of endeavor, TAKEDA discloses the priority information is stored on the terminal and is one of configured based on configuration information sent by a network device (see 0065, 0143).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement TAKEDA’s teaching of preconfiguring the priority rules using RRC signaling from the control node e.g. base station in the network taught by MARINIER in order to take advantage of 3gpp standard for connection establishment and release functions, broadcast of system information, radio bearer establishment, reconfiguration and release, RRC connection mobility procedures, paging notification and release and outer loop power control -thus the user equipment may know how to process the receiving signals.

Regarding claim 11, MARINIER discloses a downlink control channel monitoring apparatus, comprising: 
a transceiver; a processor; and a non-transitory computer readable medium storing a program for execution by the processor, the program including instructions to: 
determine, by a terminal device, priority information, wherein the priority information comprises at least one of a control resource set priority, a search space priority, a downlink control information priority, or a downlink control information size priority (a beam process is associated to at least one control channel configuration from which the UE 402 determines resources on which to attempt decoding downlink control information, see ¶ 0065, where the configuration includes at least one of control resource set, deriving for at least one search space, see ¶s 0066-0069); 
cause the transceiver to monitor a downlink control channel according to the priority information  (a beam process is associated to at least one control channel configuration from which the UE 402 determines resources on which to attempt decoding downlink control information, see ¶ 0065, where the configuration includes at least one of control resource set, deriving for at least one search space, see ¶s 0066-0069; at least one parameter used to determine a subset of possible scheduling units (e.g., slots) in which downlink control information transmitted using the beam process may be present, such as period and offset in units of slot (or mini-slot). In some embodiments, there may be more than one configured such subset, which may be selected based on an activity state or priority associated to the beam process, see ¶ 0070); and 
obtain downlink control information from the downlink control channel (a beam process is associated to at least one control channel configuration from which the UE 402 determines resources on which to attempt decoding downlink control information, see ¶ 0065).
MARINIER fails to disclose that the priority information is stored on the terminal and is one of configured based on configuration information sent by a network device or preconfigured by the terminal device according to at least one of a communications protocol or a communications standard. 						
In the same field of endeavor, TAKEDA discloses the priority information is stored on the terminal and is one of configured based on configuration information sent by a network device (see 0065, 0143).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement TAKEDA’s teaching of preconfiguring the priority rules using RRC signaling from the control node e.g. base station in the network taught by MARINIER in order to take advantage of 3gpp standard for connection establishment and release functions, broadcast of system information, radio bearer establishment, reconfiguration and release, RRC connection mobility procedures, paging notification and release and outer loop power control -thus the user equipment may know how to process the receiving signals.


Claims 2-3, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of MARINIER-TAKEDA in view of TIIROLA et al. (US 2019/0150073 A1), herein after TIIROLA.
Regarding claims 2-3, 12-13, the combination of MARINIER-TAKEDA fails to discloses performing, before the monitoring the downlink control channel: determining that a quantity of times the monitoring apparatus needs to attempt to decode the downlink control channel in the first time period is greater than a quantity of times the monitoring apparatus is capable of decoding the downlink control channel in a first time period or determining, by the terminal device, a first decoding quantity based on a first parameter and a quantity of times the terminal device needs to attempt to decode the downlink control channel in a first time period, wherein the first parameter is at least one of configured by a network device or predefined; and determining, by the terminal device, that the first decoding quantity is greater than the quantity of times the terminal device is capable of decoding the downlink control channel in the first time period. 	In the same field of endeavor, TIIROLA discloses that according an apparatus 20 may be controlled by memory 24 and processor 22 to perform NR control channel (e.g., PDCCH) blind decoding attempts between multiple search spaces or sets of search space(s) or CORESETs based on predefined search space (set) priorities and/or rules. In an embodiment, as will be discussed in more detail below, when a predefined maximum number of blind decoding attempts has been reached, apparatus 20 may be controlled by memory 24 and processor 22 to reduce the number of blind decodings down to an allowed level of BDs according to the predefined search space (set) priorities and/or rules.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement TIIROLA’s teaching in UE device taught by the combination of MARINIER-TAKEDA in order to predefined the maximum number of blind decoding attempts allowed by the receiving UE for device efficiency. 

Claims 4-5, 7-8, 10, 14-15, 17-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of MARINIER-TAKEDA in view of HE et al. (US 2016/0219557 A1), herein after HE.
Regarding claims 4-5, 7-8, 10, 14-15, 17-18, 20 the combination of MARINIER-TAKEDA fails to discloses wherein the control resource set priority comprises a priority of a control resource set/search space carrying first downlink control information that is higher than a priority of a control resource set/search space carrying second downlink control information; wherein the first downlink control information is slot format indication information or transmit power control command of a physical uplink control channel; and wherein the second downlink control information comprises at least one of discontinuous transmission indication information or buffer flushing indication information.
In the same field of endeavor, HE discloses UE receiving a plurality of DCIs from the serving cells.  The PDCCH may contain downlink control information (DCI) in one of a number of formats that tells the UE how to find and decode data, transmitted on PDSCH in the same subframe…. The set of possible locations for PDCCH is called the search space.  The search space indicates the set of Control Channel Element (CCE) locations where the UE may find its PDCCHs. A common search space may carry DCIs that are all common for all UEs; for example system information, UL TPC commands… A UE-specific search space may carry DCISs for UE-Specific locations (see ¶ 0022). The information transmitted through the use of one of DTX DCI format may include a DTX configuration indication (see ¶ 0032, 0042, 0043). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate HE’s teaching in the network/system taught by the combination of MARINIER-TAKEDA in order to configure or inform the receiving device UE how to decode the received signal from the controlling node i.e. base station while providing the efficient use of UE’s resources.  

Claims 6, 9, 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of MARINIER-TAKEDA in view of AKOUM et al. (US 2019/0053270 A1), herein after AKOUM.
Regarding claims 16, 19, the combination of MARINIER-TAKEDA fails to disclose that the control resource set priority comprises a control resource set carrying first downlink control information having a highest priority; wherein the first downlink control information is scheduling information of a beam-failure-recovery-request response message.
In the same field of endeavor, AKOUM discloses that CORESET group may be associated different beam management and recovery procedure in a wireless communication systems that is provides with a plurality of multiple control channel resource sets (CORESET),  where the CORSET may be used by user equipment to decode downlink control information (see abstract and ¶ 0018).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate AKOUM’s teaching in the wireless system taught by the combination of MARINIER-TAKEDA in order to provides service based on the quality of service requirements of the traffic.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BOB A PHUNKULH/Primary Examiner, Art Unit 2412